     Case: 1:20-cv-01216 Document #: 13 Filed: 05/18/20 Page 1 of 1 PageID #:53




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MICHAEL WILLS, individually and on           )
behalf of similarly situated individuals,    )
                                             )
               Plaintiff,                    )      Case No.: 20 CV01216
                                             )
               v.                            )
                                             )
NORFOLK SOUTHERN RAILWAY                     )
COMPANY, a Virginia corporation,             )
                                             )
               Defendant.                    )

                                        JOINT STATUS REPORT

       Plaintiff, Michal Wills and Defendant Norfolk Southern Railway Company (“Norfolk

Southern”), by their respective attorneys of record, hereby submit the following joint status report

pursuant to the Third Amended General Order 20-0012:

       1.      On February 19, 2020, Norfolk Southern properly and timely filed its Notice of

Removal of Plaintiff’s putative Class Action Complaint filed on January 24, 2020 in the Circuit Court

of Cook County, Case No. 2020-CH-00990. (Dkt. #1).

       2.      On March 11, 2020, Plaintiff filed his Notice of Voluntary Dismissal Pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(i). (Dkt. #8).

       3. To date, the Court has not entered the dismissal order requested by Plaintiff.

Dated: May 18, 2020.

/s/ David L. Gerbie                                         /s/ Laura S. Platt
David Gerbie                                                Raymond H. Groble, III
                                                            Laura S. Platt
McGuire Law, P.C.                                           Daley Mohan Groble, P.C.
55 W. Wacker Drive, 9th Floor                               55 W. Monroe, Suite 1600
Chicago, IL 60601                                           Chicago, IL 60603
(312) 893-7002                                              (312) 422-9999
dgerbie@mcgpc.com                                           groble@daleymohan.com
                                                            lplatt@daleymohan.com
